NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3239



                               SUSANNA DVORTSIN,

                                                              Petitioner,

                                          v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                              Respondent.

      Susanna Dvortsin, of Los Angeles, California, pro se.

       Sean M. Dunn, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, DC, for respondent. With him on the
brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Harold D. Lester, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                         NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                          2008-3239

                                   SUSANNA DVORTSIN,

                                                          Petitioner,

                                              v.

                        DEPARTMENT OF HOMELAND SECURITY,

                                                          Respondent.


          Petition for review of the Merit Systems Protection Board in
          SF315H070654-I-1.
                                __________________________

                                DECIDED: October 10, 2008
                              __________________________


Before NEWMAN, PLAGER, and GAJARSA, Circuit Judges.

PER CURIAM.

          Susanna Dvortsin petitions for review of the final order of the Merit Systems

Protection Board (“Board”) dismissing her appeal for lack of jurisdiction. Dvortsin v.

Dep’t of Homeland Sec., No. SF-315H-07-0654-I-1 (M.S.P.B. Mar. 20, 2008).          We

affirm.

                                           BACKGROUND

          On May 2, 2006, Ms. Dvortsin completed a Questionnaire for National Security

Positions, Standard Form 86 (“SF-86”) for employment with the Department of

Homeland Security, U.S. Citizenship and Immigration Services (“USCIS” or “agency”).
She was hired on June 25, 2006 as an Asylum Officer in the Los Angeles Asylum

Office, but, eleven days before her one-year probationary employment period expired,

the agency terminated Ms. Dvortsin for failing to provide accurate information on the

SF-86 form. The agency listed four reasons for her removal including failure to list her

daughter’s father Mr. Jaime Arias as an illegal alien, failure to list the psychiatric

medication she had been prescribed during the last seven years, failure to list credit

information, and failure to list foreign travel information.

       Ms. Dvortsin appealed her termination to the Board, arguing she was terminated

due to marital status discrimination. She did not dispute her probationary status. The

administrative judge (“AJ”) held that the termination “had nothing to do with her

relationship with Mr. Arias per se, but rather her failure to provide accurate information

regarding his immigration status at the time she filled out her employment documents.”

Dvortsin v. Dep’t of Homeland Sec., No. SF-315H-07-0654-I-1 (M.S.P.B. Oct. 19, 2007).

Thus, the AJ concluded that Ms. Dvortsin failed to make a nonfrivolous allegation of

marital status discrimination and dismissed her appeal. Id.

       The Board denied Ms. Dvortsin’s petition for full Board review, making the AJ’s

initial decision the final decision of the Board. Dvortsin v. Dep’t of Homeland Sec., No.

SF-315H-07-0654-I-1 (M.S.P.B. Mar. 20, 2008). Ms. Dvortsin now petitions this court

for review of the Board's final decision.        We have jurisdiction under 28 U.S.C. §

1295(a)(9).

                                        DISCUSSION

       The scope of our review from a Board appeal is limited. We must affirm the

Board’s decision unless it was “arbitrary, capricious, an abuse of discretion, or




2008-3239                                  2
otherwise not in accordance with law; obtained without procedures required by law, rule,

or regulation having been followed; or unsupported by substantial evidence.” 5 U.S.C. §

7703(c); Chase-Baker v. Dep’t of Justice, 198 F.3d 843, 845 (Fed. Cir. 1999). We

review the Board's conclusion concerning its own jurisdiction, however, without

deference. Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313, 1316 (Fed. Cir. 1998).

       The Board’s jurisdiction over termination appeals from probationary employees is

limited.   Probationary employees have no statutory right to appeal a termination.

However, the Office of Personnel Management has provided limited appeal rights for

probationary employees who allege they were terminated based on (1) marital status

discrimination or partisan political considerations or (2) improper procedures, where the

employee was terminated based on conditions arising before her appointment. 5 C.F.R.

§ 315.806(a) and (b). Mastriano v. Fed. Aviation Admin., 714 F.2d 1152, 1155 (Fed.

Cir. 1983). “The probationary employee bears the burden throughout of establishing

jurisdiction.” Stokes v. Fed. Aviation Admin., 761 F.2d 682, 685 (Fed. Cir. 1985).

       Ms. Dvortsin does not allege that her termination was due to partisan political

reasons, and so relies on marital status discrimination. In order to allege marital status

discrimination, Ms. Dvortsin must assert facts, which if proven, demonstrate that

unmarried employees were treated differently from married employees. Stokes v. Fed.

Aviation Admin., 761 F.2d 682, 685 (Fed. Cir. 1985).        In her appeal, Ms. Dvortsin

concedes that the only evidence of marital status discrimination comes from the

Adjudicative Worksheet filled out as part of a background investigation.       There, an

investigator recommended Ms. Dvortsin “be removed from her position for falsification

[on her SF-86 form] (financial information, mental health treatment, unadmitted foreign




2008-3239                               3
travel). Additionally, the subject’s relationship with a foreign national in the U.S. illegally

is not consistent with her continued employment with the USCIS.” Nothing in the report

suggests that Ms. Dvortsin would have been treated differently had she been married to

Mr. Arias.

       Ms. Dvortsin further argues that her errors on the SF-86 form should be excused

because “other employees who had ‘acceptable’ lifestyles, according to the Agency,

had the opportunity to correct the information on their investigative forms.”             This

allegation, even if true, does not show, although perhaps implies, that the “acceptable”

lifestyles to which she refers were in fact married employees. Aside from this vague

assertion, Ms. Dvortsin asserted no facts suggesting that as an unmarried employee,

she was treated differently than married employees. This is the crux of marital status

discrimination. She has presented no evidence to suggest that other employees were

not terminated despite a failure to disclose their marital spouse’s illegal alien status.

Goss v. Dep't of the Air Force, 131 Fed. Appx. 721, 724 (Fed. Cir. 2005). Instead, Ms.

Dvortsin’s assertions suggest, at most, that she was treated differently based on Mr.

Arias’s status as an illegal alien. That other agency employees’ spouses were foreign

born, without more, is of no merit to her allegations. Accordingly, Ms. Dvortsin failed to

allege discrimination based on marital status.

       We also need to consider whether proper termination procedures were followed.

5 C.F.R. § 315.805. (“[W]hen an agency proposes to terminate an employee serving a

probationary or trial period for reasons based in whole or in part on conditions arising

before his appointment, the employee is entitled to the following [procedures . . .] .”).

However, the record shows that the agency followed the proper procedure. The agency




2008-3239                                  4
provided notice of its intentions to terminate Ms. Dvortsin on May 18, 2007, the local

union filed a thorough written answer on May 25, 2007 as her representative, and Ms.

Dvortsin was provided notice of the decision on June 12, 2007. Therefore, to the extent

Ms. Dvortsin was terminated due to the pre-existing condition of her relationship with

Mr. Arias, no procedural error was committed.

       Ms. Dvortsin’s allegations of improper termination do not support the marital

status discrimination required to establish the Board’s jurisdiction.

                                      CONCLUSION

       For the foregoing reasons, we affirm the Board's dismissal.

No costs.




2008-3239                                 5